Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,185,535 (‘535).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘535 patent disclosed a pharmaceutically acceptable tablet for orally delivering 50 mg of a compound represented by Formula (I):

    PNG
    media_image1.png
    149
    361
    media_image1.png
    Greyscale


(i) a solid dispersion having 50 mg of the compound wherein the compound is present in amorphous form and hydroxypropyl methyl cellulose acetate succinate; (ii) about 25-35% by weight microcrystalline cellulose based on the total amount of the tablet; (iii) about 25-35% by weight of lactose or a hydrate thereof based on the total amount of the tablet; (iv) about 5% by weight of crospovidone based on the total amount of the tablet; (v) about 0.5% by weight of silicon dioxide based on the total amount of the tablet; and (vi) about 0.5% by weight of magnesium stearate based on the total amount of the pharmaceutical tablet; and an extragranular blend, wherein the extragranular blend comprises (i) about 0.5% by weight of silicon dioxide based on the total amount of the tablet; and (ii) about 0.5% by weight of magnesium stearate based on the total amount of the of the tablet wherein the tablet disintegrates in less than 1 minute as tested using USP <701> for uncoated tablets.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claim of the ‘535 patent.  This is because the ‘535 patent disclosed an oral composition comprising the claimed compound in the claimed amount.  

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17,504,133 (‘133 application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘133 application claims a pharmaceutically acceptable composition for orally delivering 50 mg of a compound represented by Formula (I): 
    PNG
    media_image2.png
    102
    248
    media_image2.png
    Greyscale
 
Formula (I) comprising: an intragranular blend, wherein the intragranular blend comprises: 
(i) a solid dispersion having 50 mg of the compound wherein the compound is present in amorphous form and hydroxypropyl methyl cellulose acetate succinate; 
(ii) about 25-35% by weight microcrystalline cellulose based on the total amount of the pharmaceutically acceptable composition; 
(iii) about 25-35% by weight of lactose or a hydrate thereof based on the total amount of the pharmaceutically acceptable composition; 
(iv) about 5% by weight of crospovidone based on the total amount of the pharmaceutically acceptable composition; 
(v) about 0.5% by weight of silicon dioxide based on the total amount of the pharmaceutically acceptable composition; and 
(vi) about 0.5% by weight of magnesium stearate based on the total amount of the pharmaceutically acceptable composition; and 
an extragranular blend, wherein the extragranular blend comprises: 
(i) about 0.5% by weight of silicon dioxide based on the total amount of the pharmaceutically acceptable composition; and ACTIVE/115741493.1Application No. 17/504,1333Docket No.: DCP-084C2 Reply to Office Action of December 8, 2021 
(ii) about 0.5% by weight of magnesium stearate based on the total amount of the of the pharmaceutically acceptable composition; wherein the pharmaceutically acceptable composition releases at least 80% of the compound after about 10 minutes to after about 40 minutes when the composition is tested in 900 mL sodium acetate buffer at pH 4.5 using a USP Apparatus II (Paddle Method) at 37°C, with a paddle speed of 75 rpm.  Less than 3% impurity is found in claim 6.  Release rates are found in claims 8-12.
It is noted that the ‘133 application does not teach the tablet disintegrates in less than 2 minutes.  However, because the ‘133 application discloses a tablet comprises the same extra and intra granular in the same amount being claimed in the present application, the properties being exhibits here in is expected to be inherent.   Products of identical chemical composition cannot have mutually exclusive properties.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘133 application.  This is because the ‘133 application discloses an invention similar to that of the present application, namely, a tablet for orally delivering 50 mg of the claimed compound, and the same extra and intra granular.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/735741 (‘741 application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘784 application claims a pharmaceutically acceptable tablet for orally delivering 50 mg of a compound represented by Formula (I): 
    PNG
    media_image3.png
    103
    248
    media_image3.png
    Greyscale
 5
Formula (I) comprising: 
an intragranular blend, wherein the intragranular blend comprises: 
(i) a solid dispersion having 50 mg of the compound wherein the compound is present in amorphous form and hydroxypropyl methyl cellulose acetate succinate; 
10(ii) about 25-35% by weight microcrystalline cellulose based on the total amount of the pharmaceutically acceptable tablet;
(iii) about 25-35% by weight of lactose or a hydrate thereof based on the total amount of the pharmaceutically acceptable tablet; 
(iv) about 5% by weight of crospovidone based on the total amount of the 15pharmaceutically acceptable tablet; 
(v) about 0.5% by weight of silicon dioxide based on the total amount of the pharmaceutically acceptable tablet; and 
(vi) about 0.5% by weight of magnesium stearate based on the total amount of the pharmaceutically acceptable tablet;
20an extragranular blend, wherein the extragranular blend comprises: 
(i) about 0.5% by weight of silicon dioxide based on the total amount of the pharmaceutically acceptable tablet; and 
(ii) about 0.5% by weight of magnesium stearate based on the total amount of the of the pharmaceutically acceptable tablet; and 25less than about 10% by weight of an impurity compound represented by Formula (II): 101 IPTS/116666096.1Attorney Docket No. DCP-084C3 
    PNG
    media_image4.png
    76
    139
    media_image4.png
    Greyscale
 Formula (II) based on the weight of the compound of Formula (I); wherein the pharmaceutically acceptable tablet releases at least 70% of the 5compound after about 20 minutes when the composition is tested in 900 mL sodium acetate buffer at pH 4.5 using a USP Apparatus II (Paddle Method) at 37 °C, with a paddle speed of 75 rpm; and wherein the total mass of the pharmaceutically acceptable tablet is 600 mg.
It is noted that the ‘741 application does not teach the tablet disintegrates in less than 2 minutes.  However, because the ‘741 application discloses a tablet comprises the same extra and intra granular in the same amount being claimed in the present application, the properties being exhibits here in is expected to be inherent.   Products of identical chemical composition cannot have mutually exclusive properties.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘784 application.  This is because the ‘1784 application discloses an invention similar to that of the present application, namely, a tablet for orally delivering 50 mg of the claimed compound, and the same extra and intra granular.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicant indicated in the Remarks filed 10/12/22 that Applicant has filed a terminal disclaimer to overcome the above obviousness double patenting rejections however, it appears that the terminal disclaimers have not been filed.  Hence, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. US 8,940,756, in view of Fry et al. US 2014/0296267 A1.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. US 8,940,756, in view of Asgharnejad et al. 6,123,964.
The above rejections have been withdrawn in view of the Amendment filed 10/12/22.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. US 8,940,756, in view of Koch et al. EP 2827900 B1, in view of Asgharnejad et al. 6,123,964.
Flynn teaches a c-KIT compound for the treatment of disease including gastrointestinal stromal tumor, cell cancer, skin cancer and the like.  See abstract and column 5.  The claimed compound can be found in a number of examples, specifically example 30.  Compound in amorphous and having purity of at least 98% is found in columns 20-22.  Compound formulated into oral pharmaceutical form is found in columns 22-24.
The only deficiency in the Flynn reference is the specific oral pharmaceutical composition comprising the claimed solid dispersion.
Koch teaches an amorphous solid dispersion for use in the treatment of brain cancer.  The solid dispersion comprises 25%-35% by weight of active compound and dispersion polymer such as HPMCAS.  See abstract, pages 7-8, and paragraph 0060.  The solid dispersion is in the form of tablet comprising pharmaceutically acceptable carrier is found in paragraph 0062.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the amorphous compound in a solid dispersion in view of the teaching of Koch with the expectation of at least similar result.  This is because both references teach the use of a water insoluble therapeutic compound desirable for cancer treatment. 
Flynn further does not teach the claimed intra and extra granular. 
Asgharnejad teaches a tablet composition comprising an amorphous form of a compound useful for the treatment of cancer.  The solid comprises intra and extra excipients.  See Examples and claims.    
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to prepare an oral tablet comprising the claimed c-KIT compound with the expectation to obtain a tablet comprising compound useful for the treatment of cancer.  This is because Asgharnejad teaches tablet comprising solid dispersion and compound useful for the treatment of cancer is known in the art, and this is because Flynn teaches the desirability for incorporating the c-KIT compound into any ordinary oral dosage form useful for the treatment of cancer.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. US 8,940,756, in view of Koch EP 2827900 B1 and Asgharnejad et al., and Costantini US 2011/0237563 A1
Flynn and Koch and Asgharnejad, are lied upon for the reasons stated above.  It is noted that the cited references do not expressly teach the disintegration time of less than 2 minutes.  However, quick dissolve tablet useful for the treatment of gastric cancer is known in the art.  See for example the teaching in Costantini.
Costantini teaches an orally quick dissolve tablet having a disintegrating time of less than 60 seconds.  See paragraph 0046 and abstract.  The tablet is useful for the delivery of a wide variety of active agents for the treatment of cancer.  See paragraph 0030.  Thus, it would have been prima facie obvious to one of ordinary skill in the art to, by routine experimentation obtain a quick dissolve tablet useful for the delivery of the claimed c-KIT compound with the expectation of at least similar result.  This is because Costantini teaches the desire in the art for administering similar active agent in an orally dissolve tablet, and this is because Cotantini teaches using quick dissolve tablet for the delivery of active agent useful for the teaching of gastrointestinal cancer is known in the art. 

Response to Arguments
Applicant’s arguments filed 10/12/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615